Citation Nr: 1417023	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from October 29, 1974 to April 12, 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appeal is remanded to the RO.


REMAND

The Veteran contends that he has a psychiatric disorder, specifically posttraumatic stress disorder (PTSD), that is due to service.  Although the Veteran originally claimed service connection for PTSD, the medical evidence also includes diagnoses of anxiety and depressive disorders.  Thus, the Board has characterized the issue to reflect a broad definition of the claim and will address service connection for any acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The Board acknowledges the prior July 2006 rating decision that denied service connection for a depressive disorder.  Should the evidence obtained in the furtherance of this claim indicate that the issue is entitlement to service connection for a depressive disorder, the RO should address the issue of whether the claim of service connection for a depressive disorder should be reopened due to the receipt of new and material evidence. 

The Veteran indicated in a September 2013 statement that he had a psychiatric examination scheduled for October 2013.  The record of that examination is not associated with the claims file.  The RO should attempt to obtain and associate with the claims file any outstanding psychiatric treatment.  

Additionally, as the Veteran has a diagnosis for non-PTSD psychiatric disabilities, the Veteran should be afforded a VA examination to determine if the psychiatric disabilities are related to his military service.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain and associate with the claims file all outstanding VA psychiatric treatment records, to include any October 2013 examination.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must review the evidence of record and prepare a summary of all the claimed stressors.  The RO must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressor and determine whether the evidence is sufficient to establish the occurrence of the stressor.  The RO must then make a determination as to whether the evidence establishes the occurrence of the alleged stressor.

3.  The Veteran must be afforded the appropriate VA examinations to determine whether any currently or previously diagnosed psychiatric disorder is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies, including psychological testing and evaluation, must be accomplished. 

After a review of the service and post service medical records, the Veteran's personnel records, a psychiatric examination of the Veteran, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed psychiatric disorder is related to the Veteran's military service. 

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

If any previously diagnosed psychiatric disability is not diagnosed, the examiner, to the extent possible, must reconcile that conclusion with the previous records reflecting diagnoses of such disorders. 

The examination report must include a complete rationale for all opinions expressed. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

